DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which face each other along a direction the air is discharged” but it is unclear which of the three elements (e.g. air flow guide, discharge panel, and the blower) are referred to as facing each other. Claim 1 is interpreted broadly to refer to any two of the three elements. Claims 2-15 are rejected in view of their dependence from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon (WO 2017014477).
Please note that all the rejections below are based on Cheon (WO 2017014477) but references are to Yun (US 20180216835), deemed to be the English translation/equivalent of Cheon. 
Regarding claim 1, 
Referring to Figs. 1-7, Cheon teaches an air conditioner 1300 comprising: a housing 1310 including an inlet (not labeled, see par. 147) through which air is introduced (see Fig. 7) and an outlet 1342 through which air is discharged; a heat exchanger 1320 disposed between the inlet and the outlet; a blower 1380 disposed inside the housing to suck air through the inlet and to guide air toward the outlet; a discharge panel 1312b disposed in front of the housing which includes the outlet 1342, the discharge panel including a plurality of holes 1342a through which air discharged from the outlet passes; and an airflow guide 1370 disposed between the discharge panel 1312b and the blower 1320 (e.g. in a direction along which air blows, see the arrows of Fig. 7), which face each other (e.g. wherein the airflow guide, the discharge panel, and the blower must face each other along a direction of the arrows of Fig. 7 as air blows from the blower to the guide to the outlet) along a direction the air is discharged from the outlet (e.g. in a direction of the arrows of Fig. 7), wherein the airflow guide is configured to guide air discharged from the blower along at least two directions (e.g. as sides 1372 are bent in an opposite direction to front surface 1371, airflow in contact with sides 1372 will flow in a different direction than airflow in contact with front surface 1371).
Regarding claim 2,
Cheon teaches wherein the airflow guide is configured to bring air from outside the discharge panel (e.g. air flowing from outside air conditioner 1300 and through heat exchanger 1320) into contact with the discharge panel to thereby prevent dew from forming on the discharge panel (e.g. as air will blow the dew off the discharge panel).
Regarding claim 3,
Cheon teaches wherein the airflow guide guides air from around an edge region of the discharge panel such that the air discharged from the blower moves from an inside of the discharge panel to an outside of the discharge panel through the plurality of holes (see Fig. 7).
Regarding claim 4,
Cheon teaches wherein the airflow guide comprises, in order to guide the air discharged from the blower to a left side and a right side, a first guide portion (e.g. a left side 1372, not labeled) formed to extend to the left side with respect to the front of the housing, and a second guide portion (e.g. the right side 1372, not labeled) formed to extend to the right side with respect to the front of the housing from one end of the first guide portion.
Regarding claim 7,
Cheon teaches herein the blower comprises: a blowing fan 1381 to suck and discharge air; and a support panel 1382 comprising an opening (not labeled, see Fig. 2) corresponding to the blowing fan to discharge the air sucked by the blowing fan.
Regarding claim 10,
Cheon teaches wherein a cross section of the airflow guide is formed in a V shape (see Fig. 5). 
Regarding claim 14,
Cheon teaches wherein the inlet is a first inlet and the outlet is a first outlet and a second inlet (e.g. the first and second inlets separated by a panel, not labeled, see Figs. 6-7) and a second outlet 1341 are provided, and wherein the first outlet is formed in the housing to discharge air introduced from the first inlet, and the second outlet is configured to allow the air introduced through the second inlet to be discharged to be mixed with the air discharged from the first outlet (e.g. mixed in a room to be conditioned).
Regarding claim 15,
Cheon teaches wherein the blower comprises: a first blower 1380 configured to suck and discharge air through a first flow path formed between the first inlet and the first outlet; and a second blower 1389 formed between the second inlet and the second outlet and configured to suck and discharge air through a second flow path partitioned from the first flow path.
Regarding claim 16,
Cheon teaches an air conditioner 1300 comprising: a housing 1310 including an inlet (not labeled, see par. 147) through which air is introduced and an outlet 1342 through which air is discharged; a heat exchanger 1320 disposed between the inlet and the outlet; a blowing fan 1381 disposed inside the housing to suck air through the inlet and to guide air toward the outlet; a fan case 1382 configured to fix the blowing fan to the inside of the housing and including an opening (not labeled, see Fig. 2) to discharge air sucked by the blowing fan; and an airflow guide 1370 formed to extend along a  vertical direction of the housing, wherein the airflow guide is configured to guide air from the blowing fan through the opening and toward a left side and a right side of the opening of the fan case (e.g. depending if airflow is on contact with sides 1372 or front surface 1371), while the airflow guide is coupled to the fan case (see Fig. 2).
Regarding claim 17,
The subject matter of claim 17 is directed towards essentially the same subject matter as claim 4 and has been addressed in the rejection of claim 4.
Regarding claim 18,
The subject matter of claim 18 is directed towards essentially the same subject matter as claim 10 and has been addressed in the rejection of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (WO 2017014477).
Regarding claim 9,
Cheon does not teach wherein the airflow guide is coupleable to and decoupleable from the support panel.
However, it has been held that when a claimed structure was fully met by the prior art except that in the prior art a cap was “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art' s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose. See MPEP 2144.04 V C.
Here, it would be considered desirable to make the airflow guide removable (e.g. detachably coupled) from the support panel in order to, for example, clean, maintain, or replace the airflow guide and therefor it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make the airflow guide removable (e.g. detachably coupled) from the support panel. 
Allowable Subject Matter
Claims 5-6, 8, 11-13, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, 19
Cheon teaches that the airflow guide is symmetrical, and therefore cannot teach that the first guide portion is shorter or longer than a second guide portion. 
Regarding claims 6, 20,
Cheon does not teach a rib or ribs provided between the first and second guide portions. 
Regarding claim 8,
Cheon teaches a single airflow guide, and therefore cannot teach wherein the airflow guide is disposed on opposite sides of a front of the opening (e.g. wherein claim 8 implies that the airflow guide comprises at least two guides as claim 8 recites the plural term of opposite sides [emphasis added to highlight he plurality of sides recited]).
Regarding claim 11,
Cheon teaches a single airflow guide and therefore cannot teach wherein the airflow guide is one of airflow guides disposed on opposite sides of a front of at least one of the plurality of openings.
Regarding claims 12-13,
Cheon does not teach the specific ratios of lengths of the airflow guide relative to the opening. 
Response to Arguments
Previously entered objections to the specifications and claims are withdrawn. Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Applicant argues that Cheon does not teach wherein the airflow guide is disposed between the discharge panel and the blower which face each other along a direction the air is discharged from the outlet… but as Cheon teaches that the three elements (e.g. air flow guide, discharge panel, and the blower) are aligned along the direction of the air flow (e.g. as represented by the arrows of Fig. 7), then the elements face each other along the same direction. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763